PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/312,257
Filing Date: 18 Nov 2016
Appellant(s): HUNTSMAN P&A UK LIMITED



__________________
Dr. Norman B. Thot
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/20/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues that each of independent claim 1-3 recite the closed the transitional phrase “consisting of’. Appellant argues that the combination of Metcalf and Edwards will always include additional method steps.  Appellant argues Metcalf, and the combination of Metcalf with Edwards, will always include ultrasonic vibrations and no step of using ultrasonic vibrations/ultrasound is recited in any of independent claims 1-3 of the present invention.  Appellant argues this method step is expressly excluded via the “consisting of” transitional phrase.  In response to Appellant’s argument, Metcalf does not explicitly teach a method as claimed for applying the coating and Edwards is cited to cure this deficiency.  The steps of the coating method of Metcalf are moot because the rejection relies on Edwards, not Metcalf, for teaching the steps of the method of applying the coating.
	Appellant argues that Metcalf, and the combination of Metcalf with Edwards, will always include a drying step.  Appellant argues that each of independent claim 1-3 of the present invention recite that a drying step not be performed. In response to Appellant’s argument, Metcalf does not explicitly teach a method as claimed for applying the coating and Edwards is cited to cure this deficiency.  The steps of the coating method of Metcalf are moot because the rejection relies on Edwards, not Metcalf, for teaching the steps of the method of applying the coating.  Furthermore, Metcalf teaches “after coating is complete the pH of the dispersion is usually adjusted to approximately neutral pH and the coated particles are, generally, separated by filtration and dried” (pg. 3 ln. 31-32). Edwards teaches a cross-flow filtration process which “avoids both drying and milling yet provides well dispersed sols” ([0035]) and “provides a sol in improved physical form (i.e. a colloidal suspension v. a low density cohesive powder) which greatly aids in subsequent handling and processing” ([0035]).  One of ordinary skill in the art would recognize that the benefits of Edwards, including a simpler process avoiding conventionally required drying and milling, would be desirable for pigments such as those of Metcalf.
	Appellant argues Edwards, and the combination of Metcalf with Edwards, always includes the step of “contacting an acidic nano titania sol with a dispersant comprising at least one of a water soluble carboxylic acid, a water soluble salt of a carboxylic acid, a water soluble polycarboxylic acid, a phosphate or a silicate and with an alkalizing agent wherein the pH of the nano titania sol after contacting is in a range of between about 4.0 and about 10.0”. Appellant argues no such method step is recited in any of independent claims 1-3 of the present invention. Appellant argues this method step is expressly excluded via the “consisting of” transitional phrase.  In response to Appellant’s argument, this step of the Edwards’ method corresponds to the claimed step of “providing a dispersion comprising titanium dioxide particles”.  Appellant’s specification (pg. 9) teaches “The dispersion comprising titanium dioxide particles may be obtained by any conventional steps, as discussed in more detail below.  In general, the obtaining of the initial dispersion of titanium dioxide particles is standard and is not altered by the present invention.  As is conventional in the art, the dispersion will be obtained bearing in mind the intended use of the titanium dioxide, e.g. as a pigment in paints or inks, and therefore the relevant characteristics of the particles in terms of size and the like.”  Appellant’s specification (pg. 9) further discusses suitable liquid carriers for the dispersion.  It is evident from the teachings of Appellant’s specification that the claimed step of “providing a dispersion comprising titanium dioxide particles” necessarily includes a process with steps which are not explicitly defined or limited by the claim language.  Edwards’ method of contacting an acidic sol with a dispersant and alkalizing agent would fall within the scope of the claimed language of “providing a dispersion comprising titanium dioxide particles”.
	Appellant argues that Edwards is wholly irrelevant because it clearly only relates to nano titania sols, i.e., TiO2 having an average size of 1- 150 nm, i.e., 0.001-0.150 microns.  Appellant argues each of independent claims 1-3 recite that its TiO2 particles have “a mean particle size of from 0.29 to 0.32 microns”, which is well outside of the nano titania sol average size range recited by Edwards.  In response to Appellant’s argument, both Metcalf and Edwards are concerned with the production of a dispersion of silica coated titanium dioxide pigment particles.  Metcalf teaches the “size of the inorganic particles used in the process of the invention can vary quite widely”, along with a preferred range of 0.15 to 0.40 microns (pg. 2 ln. 35-37).  Edwards process addresses issues surrounding nano titanium dioxide products having an average size of 1-150 nm supplied in powder form including: i)the difficulties encountered in dispersing the products to the required size; and ii) dust/handling concerns due to the fineness of the nano titania powder; however, Edwards does not disparage the process as related to slightly larger particle sizes. One of ordinary skill in the art would recognize that the benefits of Edwards, including a simpler process avoiding conventionally required drying and milling, would be desirable for pigments such as those of Metcalf.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TABATHA L PENNY/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712   
      
/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.